DETAILED ACTION
Status of the Claims
	Claims 1-10 are cancelled. Claims 11-26 are pending in this application. Claims 11-26 are subject to a restriction/election requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 11-19, drawn to a composition comprising a reactive oxychloride species (ROCL) solution, magnesium chloride and pure water.
Group II, claims 20-24, drawn to a process of preparation of a composition.
Group III, claims 25-26, drawn to a process of use of a composition (note these claims are “Use claims” as written (MPEP 2173.05(q)).  

The groups of inventions (Groups I-III) listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising ROCL, magnesium chloride and pure water, this technical feature is not a special technical feature as it does not make a contribution over the prior art in Cruz et al (ES2315174B1, publication date 10/29/2009) and Wang (CN104430311A, publication date 05/10/2017). Cruz discloses antiseptic disinfectant (decolonizing) for pets or houses, comprising sodium chlorosulfonamide or sodium chloramine (reactive oxychlorine species), oil of niaouli, peppermint oil, dye, turmeric, excipients, deionized water (pharmaceutical grade water is generally considered pure), talcum powder, sodium chloride, potassium chloride, and magnesium chloride (abstract, claims 1-3). Wang teaches a method of preparing a ROCL solution: “60wt% lactic acid mixes with 1L:20L with 1wt% sodium citrate, and 5wt% chloramines mixes with 1L:1500L with USP water, and right latter two mixed solution is mixed with active germ killing drugs of the present invention with 6L:7L again. Whole mixed process completes by quaternary tubular type static mixing manufacturing cell.” (Embodiment 2 of the Google English translation document). It would have been obvious to one of ordinary skill in the art to combine the teachings of Cruz and Wang to arrive at the claimed invention. Wang provides compositions that are more stable compared to prior art:  “the active germ killing drugs used according to the present invention were stablized at least about six months. Again more preferably, stable at least about 1 year according to the active germ killing drugs that the present invention uses, most preferably stablize and exceed about one year, such as, at least about 2 years or at least about 3 years” (page 4 of the English translation). Thus, one would be motivated to incorporate the teachings of Wang into the teachings of Cruz with a reasonable expectation of successfully achieving a ROCL containing composition with superior stability.  See MPEP 1850 sections I and II.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613